      Case 5:20-cv-04084-EFM-TJJ Document 35 Filed 04/09/21 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF KANSAS

CHRIS HAULMARK,                                 )
          Plaintiff,                            )
v.                                              )      Case. No. 20-cv-4084-EFM-TJJ
                                                )
STATE OF KANSAS, et al.,                        )
           Defendants.                          )
                                                )



                NOTICE OF FILING AMENDED DECLARATION

      Notice is hereby given that the Declaration of Thomas A. Day dated April 2, 2021

attached as Exhibit A to the Reply in Support of the Motion to Dismiss filed by the State

of Kansas and Legislative Administrative Services (Doc. 33-1), and the Reply in Support

of the Motion to Dismiss filed by Tom Day (Doc. 34-1) is amended as reflected in the

attached Amended Declaration. The Amended Declaration corrects a date stated in the

last paragraph of the first page of the original Declaration which should be April 10, not

April 6. The undersigned apologizes for the error.

                                         Respectfully submitted,

                                         OFFICE OF ATTORNEY GENERAL
                                         DEREK SCHMIDT

                                         /s M.J. Willoughby
                                         M.J. Willoughby, KS 14059
                                         Assistant Attorney General
                                         120 SW 10th Avenue, 2nd Floor
                                         Topeka, Kansas 66612-1597
                                         Phone: (785) 296-2215l Fax: (785) 291-3767
                                         Email: MJ.Willoughby@ag.ks.gov
                                         Attorney for Defendants


                                            1
      Case 5:20-cv-04084-EFM-TJJ Document 35 Filed 04/09/21 Page 2 of 2




                             CERTIFICATE OF SERVICE

        I certify that on April 9, 2021, the foregoing was electronically filed with the clerk
of the court using the CM/ECF system, which will send a notice of electronic filing to all
participants, and a copy served upon Plaintiff by first-class mail postage prepaid
addressed to: Chris Haulmark, 600 S. Harrison St., Apt. # 11, Olathe, KS 66061, Plaintiff
pro se.
                                             /s M.J. Willoughby
                                             M.J. Willoughby
                                             Assistant Attorney General




                                              2
